Por Cuanto, Pedro Pagán fué convicto como reincidente de un de-lito de adulteración de café y señala como los únicos supuestos 'errores:
*978“Primero. — La corte de distrito erró al no declarar coa lugar la moción de eliminación presentada por la defensa con respecto a la imputación de la reincidencia.
“Segundo. — La corte erró al no deelarar con lugar la moción de nonsuit presentada por el acusado.
“Tercero. — La corte erró al encontrar suficiente la prueba de cargo para justificar una convicción.”
Por cuanto, la teoría del primer señalamiento es: que en nin-gún momento se informa al acusado los becbos constitutivos de tal reincidencia, a saber, que él voluntaria, ilegal e intencionalmente vendió harina de café adulterada o que tenía en venta la misma y que por ello fué condenado por la corte; que de la acusación “debe aparecer además de la fecha y el sitio de la convicción, que la previa ofensa imputada fué cometida antes de realizarse el hecho por el cual el acusado está de nuevo ante la corte” y que “no se cumplió en este caso con los requisitos necesarios informándole al acusado que los hechos en que se basó la anterior sentencia dictada en su contra fueron cometidos antes de la comisión del delito que se le imputa en la acusación que pende de sentencia de este Tribunal”.
Por cuaNto, en la acusación se alega que “el mencionado Pedro Pagán es un reincidente en este delito por haber sido con anterio-ridad condenado por este Hon. Tribunal a la pena de $25.00 por este mismo delito, en el caso núm. 6347, con fecha 17 de diciembre de 1930, siendo firme dicha sentencia por haber hecho efectiva la multa impuéstale ’ ’.
POR cuanto, en tal virtud, el primero de dichos supuestos errores no existe.
Por cuanto, no estamos conformes tampoco con las contenciones del apelante bajo los señalamientos segundo y tercero.
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de G-uayama en marzo 29, 1937.
El Juez Asociado Sr. Oórdova Dávila no intervino.